Lawrence Scharfman & Co., CPA P.C. Certified Public Accountants 18 E. SUNRISE HIGHWAY, #203 9608 HONEY BELL CIRCLE FREEPORT, NY 11520 BOYNTON BEACH, FL 33437 TELEPHONE: (516) 771-5900 TELEPHONE: (561) 733-0296 FACSIMILE: (516) 771-2598 FACSIMILE: (561) 740-0613 April 27, 2008 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 U.S.A. Dear Ladies and Gentlemen: We are the former independent auditors for Competitive Companies, Inc. (the “Company”). We have read the Company’s current report on 8-K dated April 27, 2009 and are in agreement with the disclosure in Item 4, in so far as it pertains to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Yours very truly, /s/ Lawrence Scharfman Lawrence Scharfman, CPA Boynton Beach Florida April
